DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/28/2022 Final Office Action, claims 7-17 were pending. Claims 7 and 8 were rejected, while claims 9-17 were withdrawn. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 05/30/2022. This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) was timely paid, therefore, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2022 is entered.
In the Applicant’s 04/28/2022 Reply, claim 7 was amended. Claims 18-22 were added.
Claims 7-22 remain pending.  

Information Disclosure Statement
The information disclosure statement submitted 04/28/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 7 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over US20120214872, WO2010086864, and Lange, et al., J. Pharm. Sci., 51:1102 (1962). 
The Applicant argues that US20120214872 and WO2010086864 teach that Aramchol may be conjugated to amino acids but fails to disclose the meglumine salt of Aramchol and instead discloses Aramchol covalently attached to position 24 as an amide rather than a salt. (Reply, p. 12). The Applicant argues that Lange discloses amino sugars, e.g., meglumine, covalently attached to steroids (covalent conjugates), rather than an ionically bonded Aramchol meglumine salt, and that Lange discloses rutin-meglumine which does not represent a salt, let alone render the presently claimed salt obvious. (Reply, p. 13). The Applicant argues that Raymond teaches against the presently claimed salts, in that it teaches positively charged bile acids rather than negatively charged as claimed, and fails to teach lipophilic long chain attached to the steroids in the same configuration as Aramchol. (Reply, p. 14). The Applicant’s arguments are factually correct, and the cited references, alone or in combination, fail to teach, disclose, or suggest the claimed meglumine salt of Aramchol. This rejection is withdrawn.
	Claims 7 and 8 were rejected on the grounds of nonstatutory double patenting as unpatentable over 32, 53, 60, 62, and 63 of U.S. App. No. 15/100993 and over claims 1-26 of US10849911B2. 
	The Applicant did not address the merits of this rejection, the substance of which is maintained and applied to the amended claims and newly added claims, infra. 

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, and 18-22 are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 8, 18, and 19 require determination of AUCss of the claimed meglumine salt of Aramchol. This determination requires administration of the claimed salt to a subject and calculating the area under curve over a period of time. This limitation renders the claims indefinite, because it requires a step of administration, however, the claims are drawn to products. Thus, it is unclear which statutory class of invention the Applicant intends to claim, product or method of using the product. Furthermore, the claims fail to include the time frame or dosing interval over which the AUCss is calculated resulting in an indeterminable claim scope. 
Claims 20-22 require administration of the claimed meglumine salt of Aramchol. This limitation renders the claims indefinite, because it requires a step of administration, however, the claims are drawn to products. Thus, it is unclear which statutory class of invention the Applicant intends to claim, product or method of using the product. 	

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 7, 8, and 18-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 8, 30, 31, 33, and 34 of U.S. Pat. No. 10,849,911 B2 (issued 12/01/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
Present claim 7 recites the meglumine salt of Aramchol, “wherein AUCss of the salt is between 120,000-170,000 ng*h/mL.” The AUCss represents the concentration of the claimed salt in blood in relation to time after administration. This language implies an administration step and represents an intended use which does not result in a structural difference to the claimed meglumine salt of Aramchol, as the claim is drawn to a product rather than method of administering the product to achieve a result. This intended use is not considered a structural limitation to the claimed salt but rather a property of the salt that occurs upon administration to a patient. Therefore, the intended use is given no patentable weight, as it fails to limit the structure of the claimed product. This rationale also applies to claim 8 which limits the AUCss to 145,295 ng*h/mL and to claim 19 which limits the AUCss to 98,000-100,000 ng*h/mL.
Present claim 7 also recites, “wherein said salt is suitable for pharmaceutical use at lower doses as compared with Aramchol free acid; or said salt provides better pharmacokinetic properties when compared with Aramchol free acid and when both said Aramchol free acid and salt are administered in the same dosage.” The pharmaceutical suitability and PK properties relative to Aramchol free acid imply an administration step and do not structurally limit the claimed salt of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate and a positively charged meglumine, which is structurally complete even in the absence of the recited PK properties. Therefore, this intended use is given no patentable weight, as it fails to limit the structure of the claimed product. This rationale also applies to the similar limitations in claims 19 and 20.
Present claim 18 recites the salt of claim 7, “wherein said salt is administered as a 383 mg dose to a human being.” Present claims 19, 21, and 22 require similar steps of administration to humans. However, administration represents an intended use which do not structurally limit the claimed Aramchol salts. The claims are drawn to products rather than methods of using the products, therefore, none of the implied administration or parameters associated with administration are given patentable weight, as none of these limitations structurally limit the claimed product.
Claim 5 of US10849911B2 discloses salts of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, in a genus wherein each member, including meglumine, can be at once envisaged by the skilled artisan, anticipating present claims 7, 8, and 18-22. Claims 8, 30, 31, 33, and 34 of US10849911B2 specifically disclose the meglumine salt of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, anticipating present claims 7, 8, and 18-22. 

(2)	Claims 7, 8, and 18-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32, 39-45, 59, 60, 62, and 64-68 of U.S. App. No. 15/100993. Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 32, 39-45, 59, 62, and 64-68 of 15/100993 disclose salts of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, in a genus wherein each member, including meglumine, can be at once envisaged by the skilled artisan, anticipating present claims 7, 8, and 18-22. Claim 60 of 15/100993 specifically discloses the meglumine salt of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, anticipating present claims 7, 8, and 18-22. 

(3)	Claims 7, 8, and 18-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. App. No. 17/082052. Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1, 2, and 6-13 of 17/082052 disclose salts of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, in a genus wherein each member, including meglumine, can be at once envisaged by the skilled artisan, anticipating present claims 7, 8, and 18-22. Claim 3 of 17/082052 specifically discloses the meglumine salt of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, anticipating present claims 7, 8, and 18-22.

(4)	Claims 7, 8, and 18-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 4, 7, 13-15, and 19  of U.S. App. No. 17/156853. Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 3 and 4 of 17/156853 disclose salts of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, in a genus wherein each member, including meglumine, can be at once envisaged by the skilled artisan, anticipating present claims 7, 8, and 18-22. Claims 7, 13-15, and 19 of 17/156853 specifically disclose the meglumine salt of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, anticipating present claims 7, 8, and 18-22.

(5)	Claims 7, 8, and 18-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. App. No. 17/509004. Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1, 2, and 6-13 of 17/509004 disclose salts of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, in a genus wherein each member, including meglumine, can be at once envisaged by the skilled artisan, anticipating present claims 7, 8, and 18-22. Claim 3 of 17/509004 specifically discloses the meglumine salt of 3β-arachidylamido-7α,12α -dihydroxy-5β-cholan-24-oate, anticipating present claims 7, 8, and 18-22.

Conclusion
Claims 7-22 remain pending.
Claims 7, 8, and 18-22 are rejected.
Claims 9-17 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655